Citation Nr: 1233561	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-01 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot condition.

2.  Entitlement to service connection for a right foot condition.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for allergic rhinitis.

6.  Entitlement to service connection for a left wrist condition.

7.  Entitlement to service connection for a right wrist condition.

8.  Entitlement to service connection for hypertension.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission
	

ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1992 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, inter alia, denied the benefits sought on appeal.  

The Veteran's original appeal additionally sought service connection for residuals of a right middle finger sprain, pseudofolliculitis barbae, sleep apnea, bursitis of the right elbow, a right knee condition, and a left knee condition.  During the pendency of the appeal, a January 2012 rating decision granted service connection for each of these conditions.  The Veteran has not disagreed with either the assigned disability rating or the effective date for any of these conditions; these matters have therefore been resolved and are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that when an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)

The issues of service connection for allergic rhinitis, a left wrist condition, a right wrist condition, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The weight of the competent evidence of record is at least in equipoise as to whether the Veteran has a current left foot disability related to active military service.

2.  The weight of the competent evidence of record is at least in equipoise as to whether the Veteran has a current right foot disability related to active military service.

3.  The weight of the competent evidence of record is against a finding that the Veteran has a current bilateral hearing loss disability related to active military service.

4.  The weight of the competent evidence of record is against a finding that the Veteran has a current tinnitus disability related to active military service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, a left foot condition was incurred in active duty military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Resolving the benefit of the doubt in the Veteran's favor, a right foot condition was incurred in active duty military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  A bilateral hearing loss disability was not incurred in or aggravated by active military service, and it may not be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

4.  Tinnitus was not incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated December 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the December 2007 VCAA letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records and post-service private medical treatment records have been obtained, to the extent available.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, the Veteran was provided with an audiological examination in July 2009, and the Board notes that the examiner did not review the Veteran's claims file.  The Board finds, however, that remanding the Veteran's claims for service connection for bilateral hearing loss and tinnitus for an addendum opinion is not necessary, however, because the evidence does not demonstrate that the Veteran has a current disability pursuant to VA's regulatory definitions.  The examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Neither the Veteran nor his representative has raised concerns about the adequacy of his examination.  The Board, therefore, finds this examination to be adequate for the purpose of rendering a decision in the instant case.  See 38 C.F.R.  § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Principles of Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to establish service connection for the Veteran's claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regarding the first Hickson element, medical evidence of a current disability, in order to prevail on the issue of service connection, there must be competent evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (finding that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (finding that in the absence of proof of a present disability, there can be no valid claim for service connection because Congress has specifically limited entitlement in this manner).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Bilateral Foot Condition

The Veteran essentially contends that he has a bilateral foot condition as a result of his active duty military service.

Regarding the first Hickson element, evidence of a current disability, the February 2011 VA examiner indicated that the Veteran had bilateral pes planus with chronic plantar fasciitis.  The first Hickson element, evidence of a current disability, is met.

Regarding the second Hickson element, in-service disease or injury, in June 2010, the Veteran alleged that he sustained foot injuries after "over 15 years of wearing military issued boots."  The Veteran has otherwise alleged that he experienced foot pain in service.  The Veteran is competent to make observations regarding his experiences, such as feeling pain in his feet.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The second Hickson element, in-service injury or disease, is therefore met.

Regarding the third Hickson element, a nexus between the Veteran's disability and his military service, in March 2011, after reviewing the Veteran's claims file and conducting a physical examination of the Veteran, a VA examiner opined that it was at least as likely as not that the Veteran's bilateral foot condition was related to his military service.  The third Hickson element, a nexus between the Veteran's disability and his military service, is therefore satisfied.

Accordingly, with all three Hickson elements satisfied, the Veteran's claim for service connection for a bilateral foot disorder is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A.       § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss Disability and Tinnitus

The Veteran essentially contends that he has a bilateral hearing loss disability and tinnitus as a result of his active duty military service.  The Board will address these issues together because they involve a similar application of law to fact, and because both claims fail because the evidence of record does not demonstrate the presence of a current disability.

Service connection for impaired hearing is established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Impaired hearing is a disability for VA's purposes when: (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or (2) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A.    §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a); see also VA Under Secretary for Health letter dated October 4, 1995 (noting that it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability). 

Regarding the first Hickson element with respect to the Veteran's claimed tinnitus, the Board notes that tinnitus is "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary (31st ed. 2007).  As a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.   See Charles v. Principi, 16 Vet. App. 370 (2002).  Notwithstanding his December 2007 claim for tinnitus, the Veteran explicitly denied having experienced at his July 2009 VA examination, and he has not otherwise stated that he has experienced tinnitus at any time during the appeal.  The first Hickson element, evidence of a current disability, is not met with respect to the Veteran's claim for service connection for tinnitus, and the claim fails on this basis alone.


With respect to the Veteran's claim for service connection for bilateral hearing loss, the Veteran was provided with a VA examination in July 2009, which recorded the following pure tone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
15
15
LEFT
10
5
10
20
20

The Maryland CNC speech discrimination score was 100 percent for both ears.  The clinician indicated that the Veteran had excellent word recognition ability bilaterally.

Upon review of these results, at no time has the Veteran's auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 40 decibels or greater, nor has the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 26 decibels or greater, nor have speech recognition scores using the Maryland CNC Test been less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  Therefore, the medical evidence of record does not indicate that the Veteran has a current bilateral hearing loss disability for VA purposes, and the Veteran's claim for service connection for a bilateral hearing loss disability fails on this basis alone.  

With respect to the Veteran's lay statements regarding difficulty hearing, particularly in his left ear, the Board has no reason to doubt that the Veteran currently experiences difficulty hearing.  He is competent to testify as to such.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's lay assertions prompted VA to request testing of the Veteran's claimed hearing loss to determine whether the symptoms he experienced amounted to a disability for VA purposes.  As noted above, however, the evidence of record does not contain audiological findings consistent with a bilateral hearing loss disability as defined by the pertinent regulations. The Veteran, as a layperson, is not competent to report that any bilateral hearing impairment that he currently experiences rises to the level of a disability for VA purposes.  Thus, the Veteran's statements are not sufficient to establish a current bilateral hearing loss disability.  As noted above, the Veteran's lay statements alone would be sufficient to establish a current diagnosis of tinnitus, but the Veteran explicitly denied experiencing tinnitus at the time of his July 2009 examination.

In the absence of a current tinnitus or bilateral hearing loss disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (holding that service connection cannot be granted if the claimed disability does not exist).  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claims.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a left foot disability is granted.

Service connection for a right foot disability is granted.

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.


REMAND

A remand of the Veteran's claims for service connection for allergic rhinitis, a bilateral wrist condition, and hypertension are warranted.  Although the Board regrets the delay, further development of the record is required before the Board may render a decision in the instant case.  

Once VA provides a Veteran with a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

With regard to the Veteran's claim for service connection for allergic rhinitis, the existing evidence of record is unclear as to whether the Veteran currently suffers from a chronic rhinitis disability.  The Veteran underwent a VA examination in June 2009.  The examiner observed no injuries to the Veteran's nose, and he had no history of treatment for rhinitis other than nasal sprays used in service.  The Veteran had no interference breathing through his nose.  The Veteran had no purulent discharge, speech impediment, or sinusitis.  The Veteran had no headaches, no incapacitating episodes, no neoplasm, and no effects on his occupation or daily activities.  The Veteran complained of occasional sneezing episodes and coughing while working in Iraq as a civilian contractor.  The Veteran had no history of sinus infections.  The examiner observed that the Veteran's symptoms were precipitated in a dusty and dirty atmosphere.  The examiner indicated that the Veteran had rhinitis without residuals.  Similarly, in a February 2011 VA examination, the Veteran did not complain of any symptoms relating to rhinitis.  The Veteran specifically denied rhinitis, drainage, pus, or nasal congestion.  The examiner diagnosed the Veteran with "rhinitis, no residuals no complaints."  An additional opinion is required in order to clarify whether the Veteran currently has a chronic rhinitis disability.  If the Veteran has such a disability, the etiology of this disability should be determined.

The Veteran received an examination of his wrists in February 2011, and the examiner offered a supplemental opinion in March 2011.  The examination report does not contain the results of a clinical examination of the Veteran's wrists.  Additionally, while the report states that radiographs of the wrists would be obtained that day, no radiographic report is attached to the examination report.  Despite the lack of any clinical examination or radiographic report, the examiner stated that the "clinical and radiographic examination [was] within normal limits."  The March 2011 supplemental opinion again stated that it was "less likely than not that the [V]eteran's current bilateral wrist condition is related to his military service" (emphasis added).  While this statement implies that the Veteran actually has a current bilateral wrist condition, the examination report then repeats, again without providing the results of a clinical or radiological examination, that the bilateral wrists were "within normal limits."  Furthermore, the examiner did not appear to consider the Veteran's lay contentions that he experienced bilateral wrist pain, weakness, and effusion before determining that he did not have a wrist disability.  Without any examination results of record to support the examiner's conclusion, the examination of the Veteran's wrists is not adequate for the purpose of rendering a decision.  An additional examination addressing this issue should be requested on remand.  

With respect to the Veteran's claim for service connection for hypertension, "hypertension" means diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension means systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of fewer than 90 mm. To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R.       § 4.104, Diagnostic Code 7101(Note 1) (2011); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The Veteran first demonstrated hypertension consistent with this definition during a June 2009 VA examination, at which time the examiner diagnosed the Veteran with hypertension.  Neither the June 2009 examination report nor the subsequent February 2011 examination report contains an opinion regarding the relationship, if any, between the Veteran's hypertension and his active duty military service.  An additional examination addressing this issue should be requested on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with a VA physician of appropriate expertise (or with multiple physicians, if a single physician lacks the expertise to render each requested opinion), but not the examiner who conducted the February 2011 examination, to ascertain the nature and etiology of any current allergic rhinitis condition, bilateral wrist disability, and hypertension disability.  

The examiner must review the Veteran's claims file prior to the examination of the Veteran.  The examiner's report must explicitly state that such review occurred.  Any indicated studies should be performed, and the results of any such studies should be included in the examination report.

Following a review of this remand directive, a complete review of the Veteran's claims file, and examination of the Veteran, the examiner should indicate whether the Veteran has a currently-manifested allergic rhinitis condition or wrist condition, or whether any rhinitis or wrist condition was manifested at any time during the course of the appeal.  It should be assumed that the Veteran currently suffers from hypertension.

Then, the examiner should determine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's allergic rhinitis, wrist condition, and hypertension condition are etiologically related to the Veteran's active duty military service.  With respect to the etiological opinion of the Veteran's wrist condition, this opinion must specifically consider the Veteran's lay contentions that he has experienced wrist pain since service.

The rationale for any opinion expressed must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  Notify the Veteran that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2011).

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West 2002 & Supp. 2011).





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


